Citation Nr: 1605789	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment of medical expenses incurred for in vitro fertilization (IVF).

(The issue of entitlement to service connection for residuals of sterilization is the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1997 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 determination of the Veterans Affairs Medical Center (VAMC) in Seattle, Washington.  

In January 2010, the Veteran at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in March 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

There is no legal basis for VA to pay for the Veteran's post service IVF costs.


CONCLUSION OF LAW

The criteria for reimbursement and/or payment for IVF have not been met.38 U.S.C.A. §§ 1725 and 1728 (West 2014); 38 C.F.R. §§ 3.102, 17.37, 17.38, 17.120, 17.1000-17.1008 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements with regard to entitlement to payment for medical expenses. (See 38 C.F.R. §§ 17.120-33 (2014).)  The Veteran has not contended, and the evidence does not support a finding, that the Veteran has been prejudiced by any notice error.  Moreover, additional notice would serve no useful purpose as payment of the Veteran's non-emergent medical expenses for a non-service connected disability is barred as a matter of law.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with any duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria and Analysis

The Veteran, who was sterilized through an Essure procedure in service, requests that she be compensated for IVF expenses which she has, or may incur, in an effort to conceive.  

While in service, the Veteran underwent elective sterilization.  There is no medical evidence that the procedure resulted in unintended sequelae or abnormalities.  She is not in receipt of service-connection for residuals of sterilization.  

Several years after separation from service, the Veteran considered conceiving another child and was informed by clinicians that she would need to undergo IVF in order to conceive.  She was also informed that VA does not provide such a procedure.

Pursuant to regulations pertinent to this claim, a veteran rated for service-connected disabilities at 50 percent or greater or will receive VA care provided for in the "medical benefits package" set forth in 17.38.  In addition, a veteran who has a service-connected disability will receive VA care provided for in the "medical benefits package" for that disability.  38 C.F.R. § 17.37.

The "medical benefits package" specifically excludes IVF.  Thus, as a matter of law, the Veteran is not entitled to have IVF as part of her medical benefits.  38 C.F.R. § 17.38(c).  

The claims file does not include any evidence of expenses paid by the Veteran for IVF.  Regardless, the Veteran is not service-connected for disabilities at 50 percent or greater (her combined rating is 40 percent), she is not in receipt of service-connection for sterility or the residuals of sterilization, and IVF is not considered emergency treatment.  Thus, no further evidence as to expenses is necessary.

When a veteran receives treatment at a non-VA facility without prior authorization, a proper claimant may still be entitled to reimbursement for the cost of such care if certain requirements under 38 U.S.C.A. § 1728 or § 1725 are met.  

Under 38 C.F.R. § 1728 reimbursement may be warranted in certain instances for a service-connected condition or if the Veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; however, the treatment must be emergent in nature.  Under 38 C.F.R. § 1725, payment may be authorized for nonservice-connected conditions; however, the treatment must be emergent in nature.  

IVF has not been shown to be emergency treatment or one in which a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.

There is no legal basis to provide for IVF, or to reimburse, or pay, the Veteran for the costs associated with IVF.  It is prohibited by regulation, and she does not have an expense related to a service-connected disability or related to an emergency.  


ORDER

Entitlement to payment of medical expenses incurred for IVF is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


